Case 18-19441-EPK   Doc 106   Filed 10/08/18   Page 1 of 8
              Case 18-19441-EPK          Doc 106       Filed 10/08/18   Page 2 of 8




                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on October

8, 2018, via CM/ECF to all parties registered to receive such notice via electronic filing.



                                                 By:     /s/ Eric Pendergraft
                                                       Eric Pendergraft
                                                       Florida Bar No. 91927
                                                       ependergraft@slp.law
                                                       Counsel for the Debtor




{2152/000/00372760}                          2
Case 18-19441-EPK   Doc 106   Filed 10/08/18   Page 3 of 8




            EXHIBIT I
                                    Case 18-19441-EPK                    Doc 106
                                                                             1 Filed
                                                                                  Filed
                                                                                     08/02/18
                                                                                        10/08/18Page
                                                                                                  Page
                                                                                                     104ofof70
                                                                                                             8
 Fill in this information to identify the case:

 Debtor name         160 Royal Palm, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Seacoast Bank                                           Custodial                       0276                                  $319,701.52




           3.2.     Seacoast Bank                                           Operating Account               7073                                         $57.94



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $319,759.46
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 18-19441-EPK                    Doc 106
                                                                             1 Filed
                                                                                  Filed
                                                                                     08/02/18
                                                                                        10/08/18Page
                                                                                                  Page
                                                                                                     115ofof70
                                                                                                             8

 Debtor         160 Royal Palm, LLC                                                           Case number (If known)
                Name

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Standard desks, credenzas, filing cabinets;
           miscellaneous hotel room furnishings for one
           (1) hotel suite                                                                  $0.00                                              $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           photo copy machine, desktop computers;
           miscellaneous hand tools and construction
           parts, miscellaneous building materials
           consisting of stacked drywall, assorted
           millwork (interior wood doors and wood door
           frames, wood moldings, and wood cabinets,
           several unattached toilets, assorted
           uninstalled mechanical (HVAC) equipment,
           assorted roof tiles, miscellaneous metal
           framing materials and metal doors.                                               $0.00                                              $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Assorted framed photographs                                               $0.00                                         $3,000.00



 43.       Total of Part 7.                                                                                                             $3,000.00
           Add lines 39 through 42. Copy the total to line 86.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                    Case 18-19441-EPK                    Doc 106
                                                                             1 Filed
                                                                                  Filed
                                                                                     08/02/18
                                                                                        10/08/18Page
                                                                                                  Page
                                                                                                     126ofof70
                                                                                                             8

 Debtor         160 Royal Palm, LLC                                                           Case number (If known)
                Name

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     160 Royal Palm Way,
                     Palm Beach FL                        Fee Simple                        $0.00      Appraisal                     $16,100,000.00




 56.        Total of Part 9.                                                                                                       $16,100,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 18-19441-EPK                    Doc 106
                                                                             1 Filed
                                                                                  Filed
                                                                                     08/02/18
                                                                                        10/08/18Page
                                                                                                  Page
                                                                                                     137ofof70
                                                                                                             8

 Debtor         160 Royal Palm, LLC                                                          Case number (If known)
                Name

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Project development approvals obtained from
            Town of Palm Beach applicable to
            construction of improvements on above real
            property.                                                                       $0.00                                     $25,000.00



 65.        Goodwill

 66.        Total of Part 10.                                                                                                      $25,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                      Case 18-19441-EPK                              Doc 106
                                                                                         1 Filed
                                                                                              Filed
                                                                                                 08/02/18
                                                                                                    10/08/18Page
                                                                                                              Page
                                                                                                                 148ofof70
                                                                                                                         8

 Debtor          160 Royal Palm, LLC                                                                                 Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $319,759.46

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $16,100,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $25,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $347,759.46           + 91b.           $16,100,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $16,447,759.46




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
